The exception in this case is to the ruling of the court, by which the plaintiff was permitted to put in evidence a certain notice given by him to the defendant, to quit a certain tenement. The notice was in writing, and in the terms following, viz.: —
"PROVIDENCE, Aug. 16, 1860.
"Sir, — You are hereby notified to quit the premises belonging to me and occupied by you, situate on Pine street, No. 235, at the termination of your present month's hiring, to wit, on the fifth day of September, A.D. 1860.
WILLIAM G. CONGDON,
By his attorneys, Ballou and Brownell." *Page 21 
The premises from which the defendant was sought to be ejected were, in fact, situate upon Friendship street, and not upon Pine street, in the City of Providence. The ground on which it is contended that the paper was inadmissible is, the error in the statement of the location of the premises. It appears by the certificate of the judge that the notice was duly served in proper time; that the hiring was by the month; and that the defendant had, for several months, occupied the premises described in the declaration; that he never, at any time, had occupied any other premises of the plaintiff; and that, on the next day after the notice was proved to have been served, the defendant acknowledged that he had received the notice, but said he should not move.
The law requires a notice in writing. No particular form is necessary. It should be reasonably certain, — such as to appear to be a notice to quit, given by the landlord, and received by the tenant, and in such terms as may be understood by the tenant. Though there be an error of description, still, if there be enough in the notice to show, with reasonable certainty, that the premises in question were the premises with respect to which the notice was given, and the error is not adapted to mislead, the notice will be deemed sufficient. The object is accomplished, if the tenant is informed, either directly or by necessary implication, that he is required to quit the demanded premises. It was held, in an English case, (12th Ad. and El. 743,) that where the premises were described, as of a wrong parish, the court would, after verdict, hold the error immaterial, as the defendant did not show that he held any other premises of the plaintiff, or that he was misled by the notice. In cases, generally, where notice is required, if notice is substantially given so that the party is fully informed, an error of description which does not mislead, may be disregarded, or may be aided by other proof. In the case of notice of the non-payment of a note, when the notice misdescribes the note in some particular, it has been held that it may be shown, in aid of the error, that there was no other note to which the description contained in the notice could be applied. Cayuga County Bank v. Warden, 1 Comstock's Rep. (N.Y.) 413.
We think there was no error in the admission of the proof *Page 22 
objected to. It is evident that notice was given; that it was received as notice to quit the demanded premises, and that the error of description could not have misled the defendant. The exception is therefore overruled.